Case 7:20-cv-00347-MFU-RSB Document 3 Filed 08/12/20 Page 1 of 1 Pageid#: 35




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

ROBERT ALLEN DUTTON,                           )
    Petitioner,                                )       Civil Action No. 7:20cv00347
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
COMMONWEALTH OF VIRGINIA,                      )       By: Michael F. Urbanski
    Respondent.                                )       Chief United States District Judge

       By order entered July 27, 2020, the court construed and conditionally filed Dutton’s letter

as a petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. In the conditional filing

order, the court ordered Dutton to complete a habeas petition form, submit information concerning

the timeliness of his petition, and either pay the filing fee, execute and return a consent to

withholding of fees form, or apply to proceed in forma pauperis. The court advised Dutton that

failure to comply with the court’s order within ten days would result in the dismissal of his petition.

Dutton did not respond to the court’s order.

       Inasmuch as the time to respond has passed and Dutton has failed to comply with the

court’s order, the court will dismiss this action without prejudice. Further, based upon the finding

that Dutton has not made the requisite substantial showing of a denial of a constitutional right as

required by 28 U.S.C. § 2253(c) and Slack v. McDaniel, 529 U.S. 473, 484 (2000), the court will

deny a certificate of appealability. Dutton may re-file his claims in a separate action, subject to

the applicable statute of limitations.
                   11th day of August, 2020.
       ENTER: This _____
                                                                       Michael F. Urbanski
                                                                       Chief U.S. District Judge
                                                                       2020.08.11 18:16:36
                                                       ____________________________________
                                                                       -04'00'
                                                       Michael F. Urbanski
                                                       Chief United States District Judge
